            Case 7:19-cr-00666-KMK Document 160 Filed 05/12/21 Page 1 of 1
                                             U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York
                 MEMO ENDORSED
                                                            United States District Courthouse
                                                            300 Quarropas Street
                                                            White Plains, New York 10601


                                                            May 12, 2021
BYECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District ofNew York
300 Quarropas Street
White Plains, New York 10601

           Re:    United States v. Randy Sargeant, 19 Cr. 666 (KMK)

Dear Judge Karas:

        I am writing on behalf of the parties to jointly request that the Court make a finding under
Section 15002(b)(2)(A) of the CARES Act allowing a change-of-plea proceeding in the above-
referenced case to be held remotely before the Magistrate Judge on duty. The defendant wishes to
plead guilty and be sentenced in this matter so he can be promptly designated to a BOP facility,
where he intends to participate in available job training and drug treatment. At present, the
defendant is incarcerated at the Westchester County Jail, where no such programs are available.
Due to the defendant's interest in accessing job training and drug treatment programs while serving
his sentence in this case, the parties respectfully submit that the plea cannot be delayed without
serious harm to the interests of justice.
 Granted. Based on the proffer herein, the Court finds
 that Defendant's plea may proceed remotely, because        Respectfully submitted,
 delaying it for an in-person proceeding would do serious
 harm to the interests of justice under the CARES Act.      AUDREY STRAUSS
 So Ordered.                                                United States Attorney



~L
 5/12/21
                                                      By:   Isl Christopher Brumwell
                                                            Christopher Brumwell
                                                            Assistant United States Attorneys
                                                            Tel: (212) 637-2477


Cc:        Daniel Hochheiser, Esq.
